UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1018



KENNETH M. CASE,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee,

          and


SOCIAL SECURITY ADMINISTRATIVE RECORD,

                Party in Interest.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Bruce H. Hendricks, Magistrate Judge.
(8:06-cv-02293-BHH)


Submitted:   July 31, 2008               Decided:   September 11, 2008


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard J. Paul, Charleston, South Carolina, for Appellant. Kevin
F. McDonald, Acting United States Attorney, Marvin J. Caughman,
Assistant United States Attorney, Columbia, South Carolina; Robert
L. Van Saghi, Special Assistant United States Attorney, Deana R.
Ertl-Lombardi, Regional Chief Counsel, Yvette G. Keesee, Deputy
Regional Chief Counsel, Thomas S. Inman,      Assistant   Regional
Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Kenneth M. Case appeals the magistrate judge’s order

affirming the Commissioner’s decision to deny disability insurance

benefits and supplemental security income.*               We must uphold the

decision   to   deny   benefits   if     the   decision    is   supported     by

substantial evidence and the correct law was applied.                     See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).     We   have    thoroughly     reviewed     the    parties’   briefs,

administrative record, and the materials submitted in the joint

appendix, and find no reversible error.           Accordingly, we affirm.

See Case v. Astrue, No. 8:06-cv-02293-BHH (D.S.C. Oct. 1, 2007).

We   dispense   with   oral   argument    because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




      *
      The parties consented to the jurisdiction of the magistrate
judge in accordance with 28 U.S.C. § 636(c) (2000).

                                  - 3 -